DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on August 12, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objections to the specification in the previous office action have been withdrawn in light of the amendments to the specification.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to Claim 22.

Claim Rejections - 35 USC § 103
Claims 22 through 25, 27, 32 through 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,957,156 to Palomo (hereinafter “Palomo”) in view of the teachings of U.S. Patent 5,046,971 to Ruggiero et al (hereafter “Ruggiero”), and U.S. Publication 2001/0051450 to Ross (hereinafter “Ross”).
Claim 22:  Palomo discloses a method of assembling a power module (e.g. power distribution circuit and junction box, col. 1, lines 5-10) comprising:  
providing a substrate (12) for inclusion in the power module (in Fig. 1);
aligning a busbar (20) in connection with the substrate, the busbar for providing electrical interconnection in the power module, the busbar including a conductive distribution body portion (e.g. 22, 24, 26) and a plurality of conductive terminals (e.g. 42, 46, in Figs. 1, 2) extending from the conductive distribution body portion, each of the plurality of conductive terminals including a conductive body portion (e.g. 42) having a contact portion (e.g. 46) configured to be welded [soldered] to the substrate, the contact portion having a planar bonding surface; and
welding [soldering] the contact portion of each of the plurality of conductive terminals to a corresponding portion of the substrate (e.g. col. 4, lines 34-46).
Claim 23:  Palomo discloses method of assembling a power module comprising:
aligning a conductive terminal (e.g. 42) with a bonding location (e.g. 18, 36) of the power module, the conductive terminal for providing electrical interconnection in the power module, the conductive terminal including a conductive body portion (e.g. 42) having a contact portion (e.g. 46) configured to be welded [soldered] to the bonding location, the contact portion having a planar bonding surface; and
welding [soldering] the contact portion of the conductive terminal to the bonding location (col. 4, lines 34-46).
The contact portion is welded to the substrate or bonding surface of the substrate, at conductive trace (30).
Palomo does not mention that the power module is configured for use in high electrical power applications [as required in Claims 22 and 23].  Palomo also does not teach that the contact portion is ultrasonically welded to the substrate [as required by Claims 22 and 23] or the bonding location [as required by Claim 23], or that the bonding surface of the contact portion is non-planar [as required by Claims 22 and 23].
Ross teaches that power modules that include a busbar (12, in Fig. 5) with conductive terminals (e.g. 16) that correspond to a substrate (e.g. 40) are configured for use in high electrical power applications due to at least the busbar having the ability distribute electrical power with a high current and less electrical resistance (e.g. ¶¶ [0003], [0008], [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate for the power module of Palomo is configured for use in high electrical power applications based on the teachings of Ross that a busbar and conductive terminals used in a substrate have the ability to distribute electrical power with a high current.
Ruggiero discloses an ultrasonic bonding process for bonding conductive terminals (26, in Fig. 6) to a substrate (e.g. 12, 38) where a contact portion (pine head of 26) of the conductive terminal is formed with a rounded, non-planar bonding surface, and is ultrasonically welded with an ultrasonic transducer (54).  The contact portion is ultrasonically bonded to a substrate (12, 38) at a bonding location or conductive trace (18) with the use of welding material (52).  Ruggiero discloses that ultrasonic welding is an improved process of soldering as less welding material (solder) is used lessening the danger of solder bridging (col. 8, lines 5-16).
Ruggiero discloses further aspects of the ultrasonic bonding process can include:
Claims 24 and 33:  Ruggiero further discloses that the non-planar bonding surface (end of 26) defines a curved profile.
Claims 25 and 34:  Ruggiero further discloses that the plurality of conductive terminals is formed from a copper material (e.g. col. 4, lines 42-47).
Claims 27 and 36:  Ruggiero further discloses varying a profile of the contact portion such that the contact portion has a non-planar bonding surface (e.g. curved profile at end of 26, in Fig. 6), the contact portion being configured to be ultrasonically welded to a substrate, wherein the step of varying is conducted before the step of ultrasonic welding.
Claim 35:  Ruggiero further discloses an ultrasonic welding system that includes a linear ultrasonic transducer (e.g. 54, in Fig. 6) as Ruggiero does not mention any rotation of the transducer (col. 8, lines 22-27).
Claims 32 and 41:  Ruggiero further discloses that a portion (end of 26) of the non-planar bonding surface defines a curved profile (Fig. 6).
Based on the teachings of Ruggiero, Palomo can be modified by replacing the soldering process of Palomo with the ultrasonic welding process of Ruggiero, including the use of the ultrasonic transducer, welding material, and/or many of the other aspects mentioned above by Ruggiero.  Moreover, the contact portion of Palomo, which is a lower end surface (46) can be changed to a non-planar bonding surface, based on the non-planar bonding surface of Ruggiero, which is the upper end surface (26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palomo in light of the teachings of Ruggiero to provide an improved bonding process using less welding material thereby lessening the danger of solder bridging.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Palomo in view of Ruggiero and Ross, as applied to Claim 22 above, and further in view of U.S. 2016/0049743 to Betz (hereinafter “Betz”).
Palomo, as modified by Ruggiero and Ross, disclose the claimed assembling process as relied upon above in Claim 22.  The modified Palomo process does not teach that the conductive distribution body portion and the plurality of conductive terminals are formed from a unitary piece of material.
Betz discloses a busbar (in Fig. 11) where a conductive distribution body (at 302) and a plurality of conductive terminals (e.g. 100) are formed as a unitary piece of material (e.g. ¶ [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbar of Palomo by forming the conductive distribution body and the plurality of conductive terminals as a unitary piece of material, as taught by Betz, to save in manufacturing steps and materials.  Such a modification to Palomo in forming the conductive distribution body and conductive terminals as a unitary piece would avoid having to manufacture each of them as totally separate pieces or separate materials, in which they can all be made from one single material.
Claims 28, 29, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Palomo in view of Ruggiero and Ross, as applied to Claims 22, 23, 27 and 36 above, and further in view of U.S. Patent 6,379,161 to Ma (hereinafter “Ma”).
Palomo, as modified by Ruggiero and Ross, disclose the claimed assembling process as relied upon above in Claims 22, 23, 27 and 36.  The modified Palomo process does not teach that the varying step includes pressing the contact portion with a press to vary the profile of the contact portion.
Ma discloses that a plurality of conductive terminals (e.g. 12, in Fig. 5) can be made with each having contact portions of a non-planar bonding surface or a curved profile.  The contact portion can be made by pressing a metal sheet with a press (punch machine) to vary and form the profile of the contact portion (col. 2, lines 35-41). 
Regarding Claims 29 and 38, the pressing of Ma includes punching the contact portion with the press [press machine] to vary the profile of the contact portion [e.g. forming a curve profile].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Palomo by adding a press, as taught by Ma, to mass produce a plurality conductive terminals having an accurate or desired profile.
Claims 30, 31, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Palomo in view of Ruggiero and Ross, as applied to Claims 22, 23, 27 and 36 above, and further in view of U.S. Publication 2014/0030901 to Xu et al (hereinafter “Xu”).
Palomo, as modified by Ruggiero and Ross, disclose the claimed assembling process as relied upon above in Claims 22, 23, 27 and 36.  The modified Palomo process does not teach that the varying step includes removing material from the contact portion to vary the profile of the contact portion.
Xu discloses a terminal manufacturing process that includes forming a conductive terminal (e.g. 1, 20, in Fig. 1) with a contact portion (e.g. end portion) having a non-planar bonding portion with a varying step of removing material [via a turning machine] from the contact portion to vary the profile of the contact portion (e.g. ¶ [0045]).
Regarding Claims 31 and 40, the varying step of Xu includes machining the contact portion to vary the profile of the contact portion [via a turning machine] for the benefit of saving manufacturing costs by not having to add an additional plating layer (e.g. ¶ [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Palomo by varying the contact portion by removing material through machining, as taught by Xu, to potentially save in manufacturing costs.

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
The applicants argue the combination of the references in that what is missing from the primary reference of Palomo is not taught by the secondary reference of Ruggiero [pages 7 to 10 of submission]. 
In regards to the merits of Ruggiero, applicants’ urge that Ruggiero does not teach a busbar including a conductive distribution body portion.  The examiner agrees.  However, Ruggiero was not relied upon to teach a busbar having a conductive distribution body portion because this is taught by Palomo.  Applicants’ are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Ruggiero discloses a plurality of conductive terminals including a contact portion (top surface of 26) that has a non-planar bonding surface (Fig. 6) as explained in the rejection above.  The teachings of the conductive terminals and their contact portions in Ruggiero is applied to the conductive terminals and contact portions of Palomo.  Obviousness is established by these combined teachings of Palomo and Ruggiero.  
Furthermore, in Ruggiero the contact portion is the top surface of the pin head 26 (in Fig. 6), which is a clearly a curved profile in this cross-sectional view.  Claim 22 requires that the contact portion be ultrasonically welded to a corresponding portion of the substrate, which in Ruggiero can be bonding pad (18, in Fig. 6).  Ultrasonic welding in no way excludes the solder material (52) taught by Ruggiero, which clearly establishes an electrical connection between the conductive terminal (26), solder (52) and the bonding pad (18).  The same can be said with Claim 23 as the bonding pad (18) can correspond to the claimed “bonding location”.
Lastly, there is nothing recited in each of Claims 22 or 23 that the contact portion is that actual surface that makes contact with the substrate, or dielectric layer.  The claims require that contact portion be ultrasonically welded to a corresponding portion of the substrate or bonding location (e.g. bonding pad of the substrate) as again, this does not exclude any of the solder materials taught by Ruggiero or Palomo.
Regarding these features, the combination of Palomo in view of Ruggiero is maintained as part of the rejection for all of the reasons stated above.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896